                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

 ORLANDO LYONS

      Plaintiff

 v.                                                   Civil Action No.: 1:19-cv-01027-JKB

 G&S FOODS, LLC d/b/a FOOD DEPOT

      Defendant

                  DEFENDANT’S DISCLOSURE OF CORPORATE INTEREST

         I certify, in accordance with Local Rule 103.3 (D. Md.), as counsel in this case, that G&S

Foods, LLC d/b/a Food Depot, owns the store at issue.

         The following corporate affiliations exist with G&S Foods, LLC being a subsidiary of B.

Green & Company.

         The following persons are the members of the LLC with the following states of

citizenship: Benjamin Green, Maryland; Benjamin Sigman, Maryland; Bernice Sigman,

Maryland.

         The following corporations, unincorporated associations, partnerships or other business

entities which are not parties may have a financial interest in the outcome of this litigation:

Liberty Mutual Insurance Company.


May 6, 2019                                           /S/ Mark A. Kozlowski
Date                                                  Signature
                                                       Mark A. Kozlowski                    07365
                                                      Printed Name                     Bar Number
                                                       100 S. Charles Street, Suite 1101-Tower II
                                                      Address
                                                       Baltimore, MD 21201
                                                      City/State/Zip
                                                       (410) 752-0575
                                                      Phone No.                            Fax No.

                                                  1
                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, on May 6, 2019, a copy of the Defendant’s Disclosure of
Corporate Interest has been e-filed to:

David F. Luby, Esquire
Law Offices of David F. Luby, LLC
5105 Clifford Road
Perry Hall, MD 21128
Counsel for Plaintiff

Paul M. Finamore, Esquire
Niles Barton & Wilmer, LLP
111 S. Calvert Street, Suite 1400
Baltimore, Maryland 21202
Counsel for Defendant G&S Foods, LLC d/b/a Food Depot



                                            /S/ Mark A. Kozlowski
                                            Mark A. Kozlowski




                                           2
